     Case 3:18-cv-01110-WQH-AGS Document 59-2 Filed 04/06/20 PageID.568 Page 1 of 9


 1    Mark E. Merin (State Bar No. 043849)
      Paul H. Masuhara (State Bar No. 289805)
 2    LAW OFFICE OF MARK E. MERIN
      1010 F Street, Suite 300
 3    Sacramento, California 95814
 4    Telephone: (916) 443-6911
      Facsimile: (916) 447-8336
 5    E-Mail:     mark@markmerin.com
                  paul@markmerin.com
 6
         Attorneys for Plaintiffs
 7
         RONNIE L. MOODY, GARY T. DEANS,
 8       BILLY R. WILLIAMS, and DONNEL E. JONES
 9
10                                  UNITED STATES DISTRICT COURT
11                               SOUTHERN DISTRICT OF CALIFORNIA
12
13 RONNIE L. MOODY, et al.,                                      Case No. 3:18-cv-01110-WQH-AGS
14              Plaintiffs,
                                                                 PLAINTIFFS’ SEPARATE
15 vs.                                                           STATEMENT OF DISPUTED
                                                                 MATERIAL FACTS
16 CALIFORNIA DEPARTMENT OF
   CORRECTIONS AND REHABILITATION,
17
   et al.,
18              Defendants.
19
20                                          I.      INTRODUCTION
21          Plaintiffs Gary T. Deans and Donnel E. Jones (collectively, “Plaintiffs”) submit
22    the following separate statement of disputed material facts to Defendants California
23    Department of Corrections and Rehabilitation (“CDCR”), Daniel Paramo/Marcus
24    Pollard, J. McGee, J. Salazar, D. Ramos, J. Herrera, W. Edrozo, E. Cruz, J. Duran, and I.
25    Bravo’s (collectively, “Defendants”) motion for summary judgment (ECF No. 56
26    [MSJ]).
27    \\\
28    \\\

                                                             1
                      PLAINTIFFS’ SEPARATE STATEMENT OF DISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-2 Filed 04/06/20 PageID.569 Page 2 of 9


 1         II.       SEPARATE STATEMENT OF DISPUTED MATERIAL FACTS
 2              PLAINTIFFS’ DISPUTED
                                                                        SUPPORTING EVIDENCE
                   MATERIAL FACTS
 3
      1.    On July 17, 2017, Plaintiff Gary T.                  Declaration of Mark E. Merin (“Merin
 4
            Deans was outside of his cell, heading Decl.”), Ex. A [Deans Depo.] at 29:5-21
 5
            to the line for “pill call,” when he                 & 34:25-35:9.
 6
            heard an alarm sound.
 7
 8
      2.    Plaintiff Deans could not see the cause Merin Decl., Ex. A [Deans Depo.] at
 9
            of the alarm but saw that staff ran                  29:5-25.
10
            outside of the room in response.
11
      3.    Counselor Fuerte closed the door to                  Merin Decl., Ex. A [Deans Depo.] at
12
            his office in Plaintiff Moody’s face,                30:1-5 & 39:14-40:14.
13
            while Plaintiff Moody was proned-out
14
            on the ground.
15
      4.    Plaintiff Moody got up, went into                    Merin Decl., Ex. A [Deans Depo.] at
16
            counselor Fuerte’s office, and                       30:6-8 & 42:22-43:16.
17
            punched him.
18
      5.    Counselor Fuerte exited his office and Merin Decl., Ex. A [Deans Depo.] at
19
            signaled to the guards to activate the               30:9-14.
20
            alarm.
21
22    6.    Counselor Fuerte fell to the ground                  Merin Decl., Ex. A [Deans Depo.] at

23          and Plaintiff Moody punched him.                     47:4-20.

24    7.    The officer on the guard tower fired a               Merin Decl., Ex. A [Deans Depo.] at

25          shot from a block gun at Plaintiff                   30:15-23 & 48:4-49:5.

26          Moody.

27    8.    The shot fired hit counselor Fuerte in               Merin Decl., Ex. A [Deans Depo.] at

28          the face.                                            49:6-11.

                                                             2
                      PLAINTIFFS’ SEPARATE STATEMENT OF DISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-2 Filed 04/06/20 PageID.570 Page 3 of 9


 1    9.   Several officers entered the room.                    Merin Decl., Ex. A [Deans Depo.] at
 2                                                               50:5-18.
 3    10. Officers applied pepper-spray to                       Merin Decl., Ex. A [Deans Depo.] at
 4         Plaintiff Moody’s face, one officer—                  30:24-31:5, 62:12-23 & 64:3-5.
 5         possibly Defendant J. Salazar—hit
 6         him with a baton, and then handcuffs
 7         were applied to Plaintiff Moody’s
 8         arms.
 9
      11. Plaintiff Moody was lying face-down                    Merin Decl., Ex. A [Deans Depo.] at
10
           on the ground.                                        65:12-19.
11
      12. Defendant J. McGee, a sergeant, came Merin Decl., Ex. A [Deans Depo.] at
12
           running into the room and kicked                      30:24-31:5 & 67:6-19.
13
           Plaintiff Moody in the face.
14
      13. Another officer hit Plaintiff Moody                    Merin Decl., Ex. A [Deans Depo.] at
15
           with a baton.                                         30:24-31:6 & 68:2-10.
16
      14. Plaintiff Deans called out that it was                 Merin Decl., Ex. A [Deans Depo.] at
17
           not right for the officers to attack a                75:4-18.
18
           defenseless inmate and that he would
19
           write-up the officers.
20
      15. Many officers entered the room but                     Merin Decl., Ex. A [Deans Depo.] at
21
           then they all went outside, leaving the               31:10-14 & 69:18-70:20.
22
           inmates unsupervised.
23
      16. The officers returned to the room                      Merin Decl., Ex. A [Deans Depo.] at
24
           about a minute later and told inmates                 31:14-19 & 70:18-71:25.
25
           to return to their cells.
26
      17. Plaintiff Deans was walking back to                    Merin Decl., Ex. A [Deans Depo.] at
27
           his cell when Defendant J. Salazar                    72:22-24 & 74:19-23.
28

                                                             3
                      PLAINTIFFS’ SEPARATE STATEMENT OF DISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-2 Filed 04/06/20 PageID.571 Page 4 of 9


 1         told him to “come this way.”
 2    18. Plaintiff Deans came towards                           Merin Decl., Ex. A [Deans Depo.] at
 3         Defendant J. Salazar, with the aid of                 76:11-78:11.
 4         his cane.
 5    19. Defendant J. Salazar sucker-punched                    Merin Decl., Ex. A [Deans Depo.] at
 6         Plaintiff Deans in the face with his                  31:19-20 & 78:12-19.
 7         closed fist, breaking his eye-glasses.
 8
      20. Plaintiff Deans fell to the ground,                    Merin Decl., Ex. A [Deans Depo.] at
 9
           unconscious from Defendant J.                         31:21 & 78:20-24.
10
           Salazar’s blow.
11
      21. .Plaintiff Deans regained                              Merin Decl., Ex. A [Deans Depo.] at
12
           consciousness and had handcuffs                       79:13-17.
13
           applied to his arms.
14
      22. An officer had a knee pressed into                     Merin Decl., Ex. A [Deans Depo.] at
15
           Plaintiff Deans’s back.                               31:21-23 & 79:18-21.
16
      23. Plaintiff Deans could hear other                       Merin Decl., Ex. A [Deans Depo.] at
17
           inmates protesting the officers’                      31:24-32:2.
18
           attacks, as he lay on the ground.
19
      24. Plaintiff Deans was taken to the gym                   Merin Decl., Ex. A [Deans Depo.] at
20
           and placed in a holding cell, before                  81:21-82:22.
21
           being taken to administrative
22
           segregation.
23
      25. On July 17, 2017, Plaintiff Donnel E.                  Merin Decl., Ex. B [Jones Depo.] at 19:3-
24
           Jones was outside of his cell, standing               20:10.
25
           in line for “pill call,” when he heard
26
           an alarm sound.
27
28

                                                             4
                      PLAINTIFFS’ SEPARATE STATEMENT OF DISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-2 Filed 04/06/20 PageID.572 Page 5 of 9


 1    26. Plaintiff Jones was ordered to sit                     Merin Decl., Ex. B [Jones Depo.] at
 2         down, on the ground, and he                           19:10-20:2.
 3         complied.
 4    27. Plaintiff Jones heard movement,                        Merin Decl., Ex. B [Jones Depo.] at 21:4-
 5         including the sound of moving                         22:8.
 6         furniture, but did not see the
 7         altercation giving rise to the alarm.
 8    28. Plaintiff Jones heard the sound of a                   Merin Decl., Ex. B [Jones Depo.] at
 9
           block gun being fired.                                24:23-25:11.
10
      29. Plaintiff Jones heard officers entering                Merin Decl., Ex. B [Jones Depo.] at
11
           through the sally port.                               25:15-20.
12
      30. Plaintiff Jones heard inmates yelling,                 Merin Decl., Ex. B [Jones Depo.] at
13
           including Plaintiff Billy R. Williams:                25:23-26:19.
14
           “He yelled something like ‘What are
15
           you guys doing? Hey, I’m Inmate,’
16
           and he said his CDC number, ‘and if
17
           you need a witness on what they’re
18
           doing, I’m in cell’ -- the cell -- he said
19
           his cell number.”
20
      31. Some time later, an officer ordered the Merin Decl., Ex. B [Jones Depo.] at
21
           inmates on the ground to go back to                   27:21-28:3.
22
           their cells.
23
      32. Plaintiff Jones stood up and began to                  Merin Decl., Ex. B [Jones Depo.] at 28:4-
24
           walk towards his cell, as instructed.                 9.
25
      33. Plaintiff Jones saw Plaintiff Deans,                   Merin Decl., Ex. B [Jones Depo.] at
26
           who was about 10 feet away from                       30:16-33:8.
27
           him, hit by Defendant J. Salazar.
28

                                                             5
                      PLAINTIFFS’ SEPARATE STATEMENT OF DISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-2 Filed 04/06/20 PageID.573 Page 6 of 9


 1    34. Plaintiff Jones saw Plaintiff Deans fall Merin Decl., Ex. B [Jones Depo.] at 33:9-
 2         to the ground, after being hit.                       10.
 3    35. Plaintiff Jones tried to get as far away               Merin Decl., Ex. B [Jones Depo.] at
 4         from Defendant J. Salazar as possible                 30:10-12 & 33:15-23.
 5         but was attacked as he walked past the
 6         tunnel, towards his cell.
 7    36. Plaintiff Jones was about one-step                     Merin Decl., Ex. B [Jones Depo.] at 34:5-
 8         past the sally port when he was                       25 & 35:15-25.
 9
           ambushed by multiple officers, his
10
           hair was grabbed from behind, and his
11
           head slammed to the concrete ground.
12
      37. Defendant E. Cruz then got on top of                   Merin Decl., Ex. B [Jones Depo.] at 35:3-
13
           Plaintiff Jones’s back, grabbed his                   9.
14
           arms, and twisted his arms behind his
15
           back, causing his right arm to “pop”
16
           or “snap.”
17
      38. Plaintiff Jones elbow was dislocated                   Merin Decl., Ex. B [Jones Depo.] at
18
           by Defendant E. Cruz’s twisting.                      41:12-42:3.
19
      39. Another officer had his knee pressed                   Merin Decl., Ex. B [Jones Depo.] at
20
           against Plaintiff Jones’s face, pinning               35:15-25.
21
           his head to the ground.
22
      40. Defendant E. Cruz told Plaintiff                       Merin Decl., Ex. B [Jones Depo.] at
23
           Jones: “Stay still mother fucker.”                    35:10-14.
24
      41. Plaintiff Jones told Defendant E. Cruz                 Merin Decl., Ex. B [Jones Depo.] at
25
           that his twisting was breaking his arm. 35:10-25.
26
      42. Defendant E. Cruz applied handcuffs                    Merin Decl., Ex. B [Jones Depo.] at
27
           to Plaintiff Jones’s arms.                            36:18-19
28

                                                             6
                      PLAINTIFFS’ SEPARATE STATEMENT OF DISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-2 Filed 04/06/20 PageID.574 Page 7 of 9


 1    43. Plaintiff Jones was taken to the gym,                  Merin Decl., Ex. B [Jones Depo.] at 39:8-
 2         placed in a holding cell, and then,                   40:6.
 3         approximately an hour later, taken to
 4         the hospital.
 5    44. Plaintiff Jones’s right arm was placed                 Merin Decl., Ex. B [Jones Depo.] at 46:5-
 6         in a half-molded cast, wrapped, and                   47:2.
 7         put in a sling, the day after the attack.
 8    45. Plaintiff Jones was required to wear                   Merin Decl., Ex. B [Jones Depo.] at
 9
           the cast for a couple of months.                      47:21-25.
10
      46. Plaintiff Jones prepared and submitted Declaration of Donnel E. Jones (“Jones
11
           a CDCR Form 602 appeal concerning                     Decl.”) at ¶3; Merin Decl., Ex. B [Jones
12
           the attack.                                           Depo.] at 57:1-58:6; see also ECF No.
13
                                                                 56-3 at pp. 50-53 [602 Appeal].
14
      47. Plaintiff Jones stated in his 602                      ECF No. 56-3 at p. 52 [602 Appeal].
15
           appeal: “every one of the officers has
16
           more than one staff attack on their
17
           [record] because thay dump on
18
           inmates and then chard them with a
19
           staff asalt.”
20
      48. Plaintiff Jones exhausted his 602                      Merin Decl., Ex. B [Jones Depo.] at
21
           appeal through the three levels of                    65:20-67:5.
22
           CDCR review.
23
      49. Shortly after submitting the 602                       Jones Decl. at ¶4.
24
           appeal, Plaintiff Jones was called into
25
           the office of a RJDCF sergeant, who
26
           was serving as an active lieutenant.
27
      50. A CDCR counselor was also present                      Jones Decl. at ¶4.
28

                                                             7
                      PLAINTIFFS’ SEPARATE STATEMENT OF DISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-2 Filed 04/06/20 PageID.575 Page 8 of 9


 1         in the office.
 2    51. During the meeting, the sergeant                       Jones Decl. at ¶5.
 3         asked Plaintiff Jones if he thought he
 4         was a “tough guy” and asked Plaintiff
 5         Jones to “withdraw” his 602 appeal.
 6    52. Plaintiff Jones declined, though, he                   Jones Decl. at ¶5.
 7         was intimidated by the encounter and
 8         felt discouraged from pursuing his
 9
           602 appeal.
10
      53. Subsequently, Plaintiff Jones was                      Jones Decl. at ¶6.
11
           required to spend about four months
12
           in the “hole” or administrative
13
           segregation.
14
      54. Defendant Paramo “personally                           ECF No. 56-4 [Paramo Decl.] at 2:6-15
15
           reviewed all reports of a use of force,” [¶4] & 3:12-22 [¶9].
16
           including the reports in this case, and
17
           determined that his “officers used
18
           appropriate force” against Plaintiffs.
19
      55. Plaintiff Jones spoke with Defendant                   Merin Decl., Ex. B [Jones Depo.] at
20
           Daniel Paramo after he was released                   50:25-51:21.
21
           from administrative segregation.
22
      56. Defendant Paramo personally told                       Merin Decl., Ex. B [Jones Depo.] at
23
           Plaintiff Jones: “the officers don’t do               51:16-21 & 52:16-53:3.
24
           anything that you’re saying that
25
           they’re doing.”
26
27
28

                                                             8
                      PLAINTIFFS’ SEPARATE STATEMENT OF DISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
     Case 3:18-cv-01110-WQH-AGS Document 59-2 Filed 04/06/20 PageID.576 Page 9 of 9


 1
      Dated: April 6, 2020                    Respectfully Submitted,
 2                                            LAW OFFICE OF MARK E. MERIN
 3
 4
 5                                            By: ________________________________
 6                                                Mark E. Merin
                                                  Paul H. Masuhara
 7
                                                      Attorneys for Plaintiffs
 8                                                    RONNIE L. MOODY, GARY T. DEANS,
                                                      BILLY R. WILLIAMS, and DONNEL E. JONES
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                             9
                      PLAINTIFFS’ SEPARATE STATEMENT OF DISPUTED MATERIAL FACTS
            Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
